                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  AUSTIN DIVISION

LAYLA MOORE                                     §
                                                §
V.                                              §            A-18-CV-363-LY
                                                §
BAYLOR SCOTT & WHITE HEALTH                     §

                                            ORDER

       Before the Court are Plaintiff’s Motion to Compel (Dkt. No. 11); Defendant’s Response (Dkt.

No. 16); and Plaintiffs’ Reply (Dkt. No. 19). The District Court referred the motion to the

undersigned for resolution pursuant to 28 U.S.C. § 636(b)(1)(A), Federal Rule of Civil Procedure

72, and Rules 1(c) of Appendix C of the Local Court Rules.

                                      I. BACKGROUND

       Layla Moore, who is African-American, was hired by Baylor Scott & White Health (“BSW”)

in May 2016 and worked for several months at BSW’s family medicine clinic in Copperas Cove, and

then transferred to their urgent care clinic in August 2016. BSW terminated Moore on December

22, 2016. Moore contends that she was terminated because of her anxiety disorder, and because she

complained about an alleged racial comment. BSW contends that Moore was fired after she refused

to return to work. Moore brings this failure to accommodate and wrongful termination case under

the Americans with Disabilities Act, and the Texas Commission on Human Rights Act.

       This motion concerns the second set of written discovery Moore served on BSW, seeking

time and attendance records, disciplinary records, and related materials for potential comparators,

her manager’s communications about her, and documents demonstrating patient complaints that

BSW allegedly received about Moore. BSW objects to the discovery on the grounds that it is overly

broad, and seeks confidential and private information. BSW contends that any comparator records
should be limited to the clinic location where Moore worked, and argues it should not have to

produce records from other clinics. BSW also complains that the time period of the requests is too

broad.

                                          II. ANALYSIS

         The discovery requests at issue seek information that is directly relevant to the claims and

defenses, and are reasonably limited in time. BSW’s argument that the comparator records should

be limited to the clinic location where Moore worked is without merit as all of the facilities were

managed by the same individual and all of the facilities employed individuals with the same title as

Moore. The Court further finds that Moore’s request for disciplinary notices for all policy violations

is reasonable since Moore must show how her disciplinary history compares with that of other

similarly situated employees, and those comparators could include employees with far worse

disciplinary histories who were not terminated. Such information is clearly relevant to Moore’s

claims. Finally, the Court finds that any privacy and confidentiality concerns can be alleviated by

two means: (1) the entry of a protective order and designation of the records as confidential or

attorney’s eyes only, and (2) the redaction of personal medical information. Thus, BSW must

produce the medical chart excerpt requested in Request for Production No. 22, and may use one or

both of these mechanisms to maintain the confidentiality of the records.

         Accordingly, Plaintiff’s Motion to Compel (Dkt. No. 11) is GRANTED, and BSW is

ORDERED to produce to Moore documents responsive to Request for Production Nos. 2, 3, 5, 6,

7, 9, 15, 16, 19, 20, 21, 22, and 23. The documents shall be produced by June 22, 2019, unless both

parties agree to a different production date.




                                                  2
SIGNED this 5th day of June, 2019.



                                     _____________________________________
                                     ANDREW W. AUSTIN
                                     UNITED STATES MAGISTRATE JUDGE




                                        3
